CLINTON, Judge,
dissenting.
The rule is indeed an “ancient” one, just as the dissenting opinion characterized it in Ex parte Trisler, 605 S.W.2d 619, 621 (Tex.Cr.App.1980) (Odom, J., dissenting). First suggested by Presiding Judge White of the Court of Appeals in Paul v. The State, 17 Tex.App. 583, 584 (Ct.App.1885), the requirement was that an application to dismiss an appeal must be properly signed by appellant and authenticated by the district clerk.1 But even when that suggestion was followed the Court of Appeals was not bound to dismiss the appeal, especially where the record demonstrated clearly that *300the conviction was “an absolute nullity,” Sanders v. The State, 18 Tex.App. 372, 375 (Ct.App.1885).
So it was that when the Court of Criminal Appeals succeeded the Court of Appeals the suggestion became a “rule.”
“There is a statement in the record purporting to be signed by the attorneys of the appellant, withdrawing the appeal. Under the rule followed by this court, and which we think is the only safe and correct one, the appellant alone will be permitted to withdraw his appeal; hence we have not regarded this statement found in the record.”
Wartelsky v. State, 38 Tex.Cr.R. 629, 44 S.W. 510 (1898).2
Contrary to the majority view, then, the old rule was founded on reason as well as experience, and it frequently served the cause of justice. As Presiding Judge White emphasized in Sanders v. The State, supra, without a conviction according to law an appellant “should not be made to suffer the punishment illegally awarded against him, no matter how guilty he may be,” id., at 375. More recently the Court reversed a judgment of conviction and ordered the prosecution dismissed, notwithstanding a motion to dismiss the appeal signed only by attorney for an appellant, who otherwise would have suffered confinement for twenty five years. Page v. State, 532 S.W.2d 341, 342, n. 1 (Tex.Cr.App.1976). In short, there is value in the rule.
However, like most of them, even this rule may be improved, and I am inclined to agree that merely having an appellant subscribe and swear to a motion to dismiss is not assurance to an appellate court that appellant “personally decided to forego his right of appeal, and gave some consideration to his decision,” Ex parte Trisler, supra. But neither would I put the “untrained eye” to the task of searching the record for what only seems to be the real signature of an appellant in order to match it with what purports to be his signature of the motion, as suggested by the dissent in Ex parte Trisler, supra, at 621.
Rather, let it be that a motion to dismiss incorporate the essence of what the Court has held is the purpose of authentication, and be signed by appellant personally, followed with a certification by his attorney of record to the effect that he has advised and counseled with appellant concerning the decision to seek dismissal of the appeal and that he subscribes to the motion himself, believing it complies with applicable law and rules. See Moses, Criminal Defense Sourcebook § 19.15, pp. 693-694 and EC 7-25,3 Article 12, § 8, Title 14 App. V.A. C.S.
The majority jettisons the “old rule,” but fails to formulate one in its stead to accomplish its salutary purposes.
I respectfully dissent.
MILLER, J., joins.

. The request to dismiss the appeal bore the name of appellant “by his attorney id., 17 Tex.App. at 584. The court held that an attorney has no authority to withdraw an appeal for his client. Upon further consideration of the record on appeal the court reversed the judgment of conviction.


. The conviction for violating the local option law was reversed for failure of the record to show that it was in force at the time and place of the alleged offense.


. “... a lawyer should subscribe and verify only those pleadings that he believes are in compliance with applicable law and rules...”